OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
WHITE, Judge.
Appellant was convicted of murder. V.T. C.A., Penal Code § 19.02. A jury assessed appellant’s punishment at fifty-five years confinement in the Texas Department of Criminal Justice, Institutional Division. On direct appeal, the Court of Appeals affirmed the conviction. Thompson v. State, 752 S.W.2d 12 (Tex.App.-Dallas, 1988).
This Court granted appellant’s petition to review the Court of Appeals’ opinion. We have determined, however, that appellant’s petition was improvidently granted. Tex. R.App.Proc. Rule 202(k).
Just as in any case where this Court refuses to grant a petition for discretionary review, our decision to dismiss appellant’s petition as improvidently granted should not be construed as approval of the Court of Appeals’ opinion.
Appellant’s petition for discretionary review is ordered dismissed.
BERCHELMANN, J., not participating.